DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Bernardo (US 6552729 B1) and in view of McKenzie (US 20170206697 A1).
Regarding to claim 1, Di Bernardo discloses a method (Fig. 2; col. 3, lines 45-55: a method for automatic generation of animated images) comprising:
identifying, using one or more processors, a plurality of animation elements within a computer animation model (col. 4, lines 15-26: the signal processor 103 processes the sequence of frames of images of the subject 101 to extract information regarding the position of the points, i.e. animation elements; the signal processor 103 identifies each point 108 in each frame; col. 4, lines 30-40: CPU 104 processes the sequence of frames to identify and provide a matrix where each column of the matrix represents a sample motion and contains the stacked coordinates of all of the points 108 for all of each motion samples frames; Fig. 5; col 8, lines 43-49: the probabilistic model is incorporated into the overall model to yield a complete model of a motion;  Fig. 1; col. 4, lines 15-26: their locations of control points are identified by interpolation between adjacent frames; col. 6, lines 10-25: identify animation elements which include walking, running, pointing, the direction and speed of the motion, the style and mood of the subject, and control points; col. 10, lines 60-67: animate the character, i.e. animation element; col. 11, lines 30-40: identify and provide animation information);
identifying a plurality of motion patterns and a plurality speed associated with the plurality of animation elements (col. 2, lines 40-50: accommodate the synthesis of motion of arbitrary location, speed, and style; identify and provide subtle details of the motion; col. 6, lines 10-25: identify walking, running, pointing, the direction and speed of the motion, the style and mood of the subject, and control points;  Fig. 6, col. 8, lines 50-60: designate the desired motion of the virtual markers; this designation includes specification of the desired starting location, the desired path, the desired ending location, and any modifications of the motion that are desired, e.g., particular types of characters and styles of motion; col. 11, lines 25-30: cause an animated character to walk; the cadence of the walking is modified according to the tempo of music; facial movements and hand gestures are animated according to speech patterns);
determining a plurality of motion data values comprising a state-space description of the plurality of motion patterns and the plurality of speed for the plurality of animation elements within the computer model (col. 5, lines 60-67: determine direction of motion, speed of motion, and style; col. 6, lines 10-25: walking and running have different motion pattern and speed; identify and determine the general type of motion, e.g., walking, running, and pointing; determine the direction and speed of the motion; Fig. 6, col. 8, lines 50-60: designate the desired motion of the virtual markers; this designation includes specification of the desired starting location, the desired path, the desired ending location, and any modifications of the motion that are desired, e.g., particular types of characters or styles of motion; col. 10, lines 1-10: determine a script, a random process, and a behavioral model; the random process may be any probabilistic approach to control one or more features of the motion plan; col. 11, lines 25-30: cause an animated character to walk; the cadence of the walking is modified according to the tempo of music; facial movements and hand gestures are animated according to speech patterns);
assigning a probability value to each of the plurality of motion data values for the state-space description (col. 8, lines 10-20: variations in dynamic position information are characterized according to a probabilistic sub-model; Fig. 5; col. 8, lines 29-40: a probabilistic model is created based on information; Stochastic motion adjustments; a Gaussian probability density function models the variability of the motion samples; provide a random variation in animation generated using a model that includes the probabilistic model; col. 8, lines 42-50: the probabilistic model is incorporated into the overall model to yield a complete model of a motion; create a synthesized motion according to the complete model of the motion; col. 10, lines 1-10: perform the animation process according to a script, a random process, a behavioral model; the random process may be any probabilistic approach to control one or more features of the motion plan; col. 11, lines 15-30: control and modify the animation using the rhythm of a music; animation information extracted from audio information is used to modify the performance of a specified animation command; the cadence of the walking is modified according to the tempo of music; col. 11, lines 30-36); and
in response to assigning the probability value to each of the plurality of motion data values, pseudo-randomly animating the computer animation model (Fig. 5; col. 8, lines 29-40: create a probabilistic model is created based on information; Stochastic motion adjustments; a Gaussian probability density function models the variability of the motion samples; provide a random variation in animation generated using a model that includes the probabilistic model; col. 8, lines 42-50: the probabilistic model is incorporated into the overall model to yield a complete model of a motion; create a synthesized motion according to the complete model of the motion; col. 10, lines 1-10: perform the animation process according to a script, a random process, a behavioral model; the random process may be any probabilistic approach to control one or more features of the motion plan; col. 10, lines 35-45: randomly implement variation by incorporating a random variation component into the motion plan; the random variation component may be combined with a basic component to yield motion that does not look exactly the same each time it is performed; a random variation component may also be incorporated into a model used to generate animation. col. 11, lines 15-30: control, generate and modify the animation using the rhythm of a music; animation information extracted from audio information is used to modify the performance of a specified animation command; animate and modify the cadence of the walking according to the tempo of music; col. 11, lines 30-36).
Di Bernardo fails to explicitly disclose: speed harmonics.
In same field of endeavor, McKenzie teaches:
speed harmonics ([0063]: the sticker animator 338 animates the selected image according to the energy levels of the audio input; the animation occurs concurrently the receiving of the audio input; [0070]: map the images in the sticker set to the audio data; save the audio data and the mapped sequence of images as an animated sticker; [0071]: the animation servers 432 may modify an animated sticker with audio distortion effects; an audio distortion effect includes changing the frequency of the audio data; [0084]: a frame rate; images in a set of animation frames vary in multiple ways simultaneously; [0085]: each image in the sticker set includes information that indicates whether it should be mapped to a lower energy level or a higher energy level; [0087]: the range of energy levels is represented as the energy level range between horizontal lines 604-1 and 604-5; Fig. 6; [0093]: mouth is control point as illustrated in Fig. 6; the sequence of images 530, 510, 540, and 520 are output at a suitable frame rate; the mouth size of the image appears to the human operator to open larger or smaller in conjunction with a change in the loudness of the audio input; 
    PNG
    media_image1.png
    523
    747
    media_image1.png
    Greyscale
  Fig. 6; [0090]: the process repeats at periodic interval; [0208]: animate the image according to an energy level of the audio input using the animation frames; [0209]: divide the range of energy levels into a plurality of sub-ranges; map each animation frame in the set of animation frames to a different one of the sub-ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Bernardo to include speed harmonics as taught by McKenzie. The motivation for doing so would have been to animate the image according to an energy level of the audio input using the animation frames; animate the selected image according to the energy levels of the audio input as taught by McKenzie in paragraphs [0003] and [0063].

Regarding to claim 2, Di Bernardo in view of McKenzie discloses the method of claim 1, further comprising:
setting an animation speed for the plurality of motion patterns to repeat on a harmonic of a tempo value of audio data collected by a user device executing the image modification data (Di Bernardo; col. 8, lines 20-30: walk motions are repeated; col. 11, lines 15-30: control or modify the animation based on the rhythm of the music; animation information extracted from audio information is used to modify the performance of a specified animation command; the cadence of the walking is modified according to the tempo of music).
Di Bernardo in view of McKenzie further discloses setting an animation speed for the plurality of motion patterns to repeat on a harmonic of a tempo value of audio data collected by a user device executing the image modification data (McKenzie; Fig. 6; [0089]: map the four images 510, 520, 530, and 540 to the four sub-ranges A, B, C, and D; Fig. 6; [0090-0092]: the process repeats at periodic interval 602-2).

Regarding to claim 4, Di Bernardo in view of McKenzie discloses the method of claim 1, further comprising displaying an animation window on a probability selection user interface (McKenzie; Fig. 6; [0088-0089]: audio controls the animation; Fig. 10; [0132]: a user interface has multiple windows as illustrated in Fig. 10; Fig. 10; [0135]: perform one or more touch gestures using his finger 1002 to select a representation for animation; Fig. 10; [0134]: section 1030 displays a record icon 1032 and enter speech to randomly control animation; Fig. 11; [0136]), the animation window comprising a video of the computer animation model (McKenzie; Fig. 10; [0135]: perform one or more touch gestures using his finger 1002 to select a representation for animation; Fig. 11; [0136]). 

Regarding to claim 5, Di Bernardo in view of McKenzie discloses the method of claim 4, wherein the probability selection user interface comprises a second plurality of animation windows each associated with a corresponding motion state and a corresponding selectable probability weight for the corresponding motion state (McKenzie; [0058]: the GUI generator 332 presents various visual elements; Fig. 10; [0132]: a user interface has multiple animation windows as illustrated in Fig. 10; Fig. 10; [0135]: perform one or more touch gestures using his finger 1002 to select a representation for animation; Fig. 11; [0136]; Fig. 12; [0138]; Fig. 13; [0147]: video clips).

Regarding to claim 6, Di Bernardo in view of McKenzie discloses the method of claim 4, wherein the probability selection user interface further comprises a filter input based on one or more of a motion type, a harmonic speed, and a control point (McKenzie; Fig. 6; [0087]: four animation frames are filtered and selected as illustrated in Fig. 6; Fig. 10; [0135]: perform one or more touch gestures using his finger 1002 to select a representation for animation; Fig. 11; [0136]; Fig. 12; [0138]; Fig. 13; [0147]: video clips; McKenzie; Fig. 6; [0087]: four animation frames are filtered and selected as illustrated in Fig. 6; [0089]: the sticker animator 338 has mapped the four images 510, 520, 530, and 540 to the four sub-ranges A, B, C, and D, respectively; [0090-0092]: the process repeats at periodic interval; Fig. 10; [0135]: perform one or more touch gestures using his finger 1002 to select a representation for animation; Fig. 11; [0136]).

Regarding to claim 7, Di Bernardo in view of McKenzie discloses the method of claim 4, wherein the probability selection user interface further comprises an energy threshold input for each motion state, and one or more selectable audio energy samples (McKenzie; Fig. 6; [0086-0087]: a range of energy levels was determined from previously received recent audio input; Fig. 6; [0088]: the energy analyzer 336 measures the energy level of the current audio input; determine in which of the four sub-ranges the measured energy level 610 falls; [0089]: the sticker animator 338 selects image 530 as the next image in the animation sequence; [0090-0092]).

Regarding to claim 8, Di Bernardo in view of McKenzie discloses the method of claim 1, wherein each motion state is further associated with a selectable energy threshold (McKenzie; Fig. 6; [0087]: energy level measurements 610, 620, 630 and 640 are shown on a graph; a range of energy levels was determined).

Regarding to claim 10, Di Bernardo discloses a system (Fig. 1; col. 4, lines 5-20: a motion capture system and devices acquire motion samples and generates animated images; Fig. 2; col. 3, lines 45-55: a method for automatic generation of animated images) comprising:
McKenzie teaches a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising ([0045]: a processing circuit of a mobile device executes instructions to perform the operations of the message application; [0150]: processors, microprocessors; Fig. 18; [0181]: the system memory 1806 to the processing circuit 1804; [0183-0184]: the system memory 1806 includes various types of computer-readable storage media; RAM; ROM): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations.

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11.

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 13.

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 14.

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 15.

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 16.

Regarding to claim 18, Di Bernardo discloses a non-transitory computer readable medium  (Fig. 1; col. 4, lines 15-20: signal processor 103 is optionally coupled to one or more recording devices 107, such as a Videotape recorder or Video storage subsystem, to store the sequence of frames of images of the subject 101 for later processing; col. 4, lines 25-40: CPU 104 processes the sequence of frames; Fig. 1; col. 4, lines 5-20: a motion capture device acquires motion samples and generates animated images; Fig. 2; col. 3, lines 45-55: a method for automatic generation of animated images) comprising:
McKenzie teaches comprising instructions that, when executed by processing circuitry of a computer, cause the computer to perform operations ([0045]: a processing circuit of a mobile device executes instructions to perform the operations of the message application; [0150]: processors, microprocessors; Fig. 18; [0181]: the system memory 1806 to the processing circuit 1804; [0183-0184]: the system memory 1806 includes various types of computer-readable storage media; RAM; ROM).
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 18.

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 19.

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 20.

Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Bernardo (US 6552729 B1) in view of McKenzie (US 20170206697 A1), and further in view of Xie (US 20130069957 A1).
Regarding to claim 3, Di Bernardo in view of McKenzie discloses the method of claim 2, 
wherein the harmonic of the tempo value is selected from a predetermined range of the tempo value (Di Bernardo; col. 11, lines 15-30: the rhythm may be extracted from the music and used to control or modify the animation; the cadence of the walking is modified according to the tempo of music).
Di Bernardo in view of McKenzie fails to explicitly disclose a predetermined range of the tempo value.
In same field of endeavor, Xie teaches a predetermined range of the tempo value ([0034]: a first speed value corresponding to the audio signal are determined; [0051]: a corresponding relationship between the audio signal and both the attribute value and speed value is preset; the preset speed value maybe 2, 4, 0.5, 0.25, and 0.125 of the tempo value; the second attribute value and first speed value corresponding to the audio signal is determined in block 101; [0056]: a preset second speed value; [0058]: the value of the time in table 1 is the speed value of the animation object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Bernardo in view of McKenzie to include a predetermined range of the tempo value as taught by Xie. The motivation for doing so would have been to determine a first speed value corresponding to the audio signal; to play the animation object according to the first speed value as taught by Xie in paragraphs [0007] and [0011].

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Bernardo (US 6552729 B1) in view of McKenzie (US 20170206697 A1), in view of Mochizuki (US 20030179204 A1), and further in view of Xie (US 20130069957 A1).
Regarding to claim 9, Di Bernardo in view of McKenzie discloses the method of claim 4, further comprising:
replacing portions of the frames of the video image with one or more animation elements (McKenzie; Fig. 6; [0087-0090]: replace mouth portion); and
Di Bernardo in view of McKenzie fails to explicitly disclose:
analyzing content of at least one frame of the video of the computer animation model;
responsive to analyzing content of at least one frame of the video of the computer animation model and replacing portions of the frames of the video image with one or more animation elements, generating a two-dimensional overlay.
In same field of endeavor, Mochizuki teaches:
analyzing content of at least one frame of the video of the computer animation model ([0013]: a video game; Fig. 1; [0042]: the 3D rendering unit 7 renders CG animation; Fig. 12; [0110-0112]:  control the movement of the entire CG character by using small amount of data; Fig. 13; [0113]) and replacing portions of the frames of the video image with a representation of a three-dimensional model ([0020]: receiving event information relating to motions of the 3D character; Fig. 1; [0042]: the 3D rendering unit 7 renders CG animation; Fig. 2; [0047]:  the shape data is based on the above skeletal structure and represents skin and clothes that cover the skeletal structure for a human-type character like that shown in FIG. 2; [0049]: the shape element includes the following: coordinates of vertexes in 3D space; [0053]: the body motion data represents position and posture of the entire body of the CG character in 3D space at predetermined times by using position data and direction data; [0094-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Bernardo in view of McKenzie to include analyzing content of at least one frame of the video of the computer animation model and replacing portions of the frames of the video image with a representation of a three-dimensional model as taught by Mochizuki. The motivation for doing so would have been to create animation of the CG character and the object as taught by Mochizuki in paragraphs [0042] and [0047].
Di Bernardo in view of McKenzie and Di Bernardo in view of McKenzie fails to explicitly disclose fails to explicitly disclose:
responsive to analyzing content of at least one frame of the video of the computer animation model and replacing portions of the frames of the video image with one or more animation elements, generating a two-dimensional overlay.
In same field of endeavor, Xie teaches:
responsive to analyzing content of at least one frame of the video of the computer animation model and replacing portions of the frames of the video image with one or more animation elements, generating a two-dimensional overlay ([0021]: overlay the animation layer and application layer constructed by the constructing device, and display the overlaid animation layer and application layer on a window; [0110] the overlaying and displaying device 702 is configured to overlay the animation layer and application layer constructed by the constructing device 701, and display the overlaid animation layer and application layer on the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di Bernardo in view of McKenzie and Mochizuki to include responsive to analyzing content of at least one frame of the video of the computer animation model and replacing portions of the frames of the video image with one or more animation elements, generating a two-dimensional overlay as taught by Xie. The motivation for doing so would have been to determine a first speed value corresponding to the audio signal; to play the animation object according to the first speed value as taught by Xie in paragraphs [0007] and [0011].

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616